*495On Petition for Rehearing.
(January 18, 1904.)
PER CURIAM.
We did riot overlook, but gave due consideration to, the evidence which is again brought to our notice in connection with this petition. The “nickeled or tapered extremity” of the umbrella rod may be “designated” in the trade as a ferrule, but it is not a ferrule in the sense in which the term is used in the Evans patent. For the reasons stated in our opinion, heretofore delivered, the claims must be restricted to the precise device described and shown in and by the patent. The defendants do not use that device, but one substantially different.
The petition for a rehearing is denied.